Exhibit 10.3
 
WARRANT AGREEMENT


THIS WARRANT AGREEMENT (this “Agreement”) is made and entered into by Belvedere
SoCal, a California corporation (the “Company”), and Computershare, Inc. a
Delaware corporation and its fully owned subsidiary Computershare Trust Company,
N.A. a federally chartered trust company, having its principal office at 250
Royall Street, Canton, MA 02021 (Collectively (“Warrant Agent”), or individually
“Computershare” and the “Trust Company”, respectively), agree as of this 23rd
day of November , 2007, with regard to the following:
 
A.           The Company proposes to issue warrants (each individually, a
“Warrant” and, collectively, the “Warrants”) as documented by certificates (the
“Warrant Certificates”) initially evidencing the right to purchase up to an
aggregate of 44,729 shares of common stock, no par value, of the Company (the
“Common Stock”) pursuant to an Agreement to Merge and Plan of Reorganization,
dated as of February 1, 2007 and amended on April 23 and August 7, 2007.
 
B.           The Company desires that Warrant Agent act on behalf of the Company
in connection with the issuance, transfer, exchange, exercise and replacement of
the Warrants and Warrant Certificates, and in this Agreement wishes to set
forth, among other things, the form and provisions of the Warrants and Warrant
Certificates and the terms and conditions on which they may be issued,
transferred, exchanged, exercised and replaced.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.           Issuance, Execution and Delivery of Warrants
 
1.1           Issuance of Warrants.  The Company shall issue the Warrants, as
evidenced by Warrant Certificates each in substantially the form of Exhibit 1
hereto.  Each Warrant Certificate shall evidence the right, subject to the
provisions of this Agreement and of the Warrant Certificate, to purchase that
number of Warrant Shares (as defined below) as set forth on the face of the
Warrant Certificate, but not less than one whole Warrant Share.  For the
purposes of this Agreement and the Warrant Certificates, “Warrant Shares” means
the number of shares of Common Stock deliverable upon exercise of a Warrant, as
adjusted from time to time pursuant to the provisions of Section 3
hereof.  Although originally issued as part of a unit consisting of shares of
the Company’s common stock and Warrants, each Warrant is detachable, and may be
transferred separately, from such units and shares of the Company’s common
stock.
 
1.2           Execution and Delivery of Warrants.  Each Warrant Certificate
shall bear the facsimile signature of the Chief Executive Officer and Corporate
Secretary of the Company, and shall be countersigned by Warrant Agent.  Except
for the countersignature of Warrant Agent, the Company may adopt and use as the
facsimile signature of any such officer the facsimile signature of any person
who on the date of this Agreement or at any time thereafter shall have been such
officer, whether or not he or she is such officer at the time of issue of any
Warrant Certificate.  The Warrant Certificates shall be issued in registered
form only.  For purposes of this Agreement and the Warrant Certificates, the
term “Registered Holder” shall mean the Person (as defined below) in whose name
or names a particular Warrant Certificate shall be registered on the books of
the Company kept for that purpose in accordance with the terms of this
Agreement.  For purposes of this Agreement and the Warrant Certificates the term
“Person” shall mean an individual, partnership, corporation, trust, joint stock
company, association, joint venture, or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
 
1

--------------------------------------------------------------------------------


 
2.           Exercise Price, Duration and Transfer and Exercise of Warrants
 
2.1           Exercise Price.  Each Warrant Certificate shall, when properly
countersigned by Warrant Agent, entitle the Registered Holder thereof, subject
to the provisions of this Agreement and the Warrant Certificate, to purchase
from the Company the number of Warrant Shares stated on the Warrant Certificate,
as such Warrant Shares are constituted on the date the Warrants evidenced
thereby are exercised, at the price of $0.01 per Warrant Share (the “Exercise
Price”) payable in full at the time such Warrants are exercised.  The Exercise
Price shall be adjusted from time to time based on adjustment of the number of
shares that may be purchased upon the exercise of all Warrants issued pursuant
to this Agreement in accordance with Section 3 hereof.
 
2.2           Duration.  Warrants may be exercised only from the date of
issuance (the “Exercise Date”) through on or before November 23, 2007 (the
“Expiration Date”), unless extended.  The Company shall advise Warrant Agent of
the date of issuance of the Warrants and shall confirm with Warrant Agent the
Exercise Date and the Expiration Date of the Warrants upon issuance.  Each
Warrant not exercised prior to the Expiration Date shall become void, and all
rights of the Registered Holder thereunder and under this Agreement and the
Warrant Certificate shall cease after the close of business on the relevant
Expiration Date.
 
2.3           Transfer and Exercise.
 
2.3.1                      The Company shall keep, at the office of Warrant
Agent at 350 Indiana Street, Golden, CO, 80401, a register, in which, subject to
such reasonable regulations as it may prescribe, the Company shall register the
Warrants at the time of issuance thereof and shall transfer Warrants so
registered as provided in this Agreement.  Upon surrender for transfer of any
Warrant at such office, the Company shall execute and Warrant Agent shall
countersign and deliver to the name of the transferees a new Warrant
Certificate(s) evidencing Warrants to purchase a like number of Warrant
Shares.  All Warrant Certificates presented for transfer or exchange shall (if
required by the Company) be Duly Endorsed (as defined below) or be accompanied
by a written instrument of transfer in form satisfactory to the Company and
Warrant Agent duly executed by the Registered Holder or his or her attorney duly
authorized.  For purposes of this Agreement and the Warrant Certificates, the
term “Duly Endorsed” shall mean duly endorsed in blank by the Person or Persons
in whose name a Warrant Certificate is registered or accompanied by a duly
executed assignment separate from the certificate with the signatures thereon
guaranteed by an eligible guarantor institution (banks, stock brokers, savings
and loan associations and credit unions with membership in an approved signature
guarantee medallion program), pursuant to Rule 17Ad-15 under the Securities
Exchange Act of 1934.
 
2

--------------------------------------------------------------------------------


 
2.3.2                      A Registered Holder is entitled to exercise his or
her Warrants, in whole or in part, so long as the number of Warrant Shares
purchased upon exercise is at least 100 or, if the total number of Warrant
Shares subject to exercise under the relevant Warrant Certificate is less than
100, such lesser number.  Such exercise may occur at any time or from time to
time, commencing on the Exercise Date and terminating at 5:00 p.m. Pacific time
on the Expiration Date or, if such day is not a Business Day (as defined below),
then until 5:00 p.m. Pacific time on the next succeeding Business Day, by
presentation and surrender of the Registered Holder’s Warrant Certificates to
the Company at the office of Warrant Agent at 350 Indiana Street, Golden, CO,
80401 with the Exercise Subscription Form set forth on the Warrant Certificate,
duly executed and accompanied by proper payment of the Exercise Price for the
number of Warrant Shares specified in such form, all subject to the terms and
conditions of this Agreement and the Warrant Certificate.  At the option of the
Registered Holder, the Exercise Price may be paid by certified or official
Company check or Company cashier’s check payable to the order of the Company, or
by any combination thereof.  For purposes of this Agreement and the Warrant
Certificates, the term “Business Day” shall mean any day except a Saturday,
Sunday or other day on which commercial banks in San Francisco County,
California are authorized by law to close.
 
2.3.3                      Upon surrender of any Warrants in accordance with the
provisions of this Agreement and the Warrant Certificate, the Company shall
transfer to the Registered Holder thereof appropriate evidence of ownership of
any shares of Common Stock to which the Registered Holder is entitled,
registered or otherwise placed in the name of, or payable to the order of, the
Registered Holder, and the Company shall deliver such evidence of ownership to
such Registered Holder.
 
2.3.4                      If a Registered Holder exercises fewer than all of
the Warrants evidenced by a Warrant Certificate, such Warrant Certificate shall
be surrendered to Warrant Agent and a new Warrant Certificate of the same tenor
evidencing such Registered Holder’s remaining Warrants shall be issued.  Warrant
Agent shall register such new Warrant Certificate in the name of such Registered
Holder and shall deliver the new Warrant Certificate to such Registered Holder.
 
2.3.5                      The Company shall pay all expenses in connection
with, and all taxes and other governmental charges that may be imposed in
respect of, the issue or delivery of any shares of Common Stock issuable upon
the exercise of any Warrant.  The Company shall not be required, however, to pay
any tax or other charge imposed in connection with any transfer involved in the
issue of a certificate for shares of Common Stock in any name other than that of
a Registered Holder of the Warrant at issue, and in such case the Company shall
not be required to issue or deliver any such stock certificate until such tax or
other charge has been paid or it has been established to the Company’s
reasonable satisfaction that such tax or other charge is not due.
 
2.3.6                      Each Person in whose name any such certificate for
shares of Common Stock is issued shall for all purposes be deemed have become
the holder of record of Common Stock represented thereby on the date on which
the Warrant was surrendered and payment of the purchase price and any applicable
taxes was made irrespective of the date of issue or delivery of such certificate
except that if the date of such surrender and payment is a date when the stock
transfer books of the Company for the Common Stock are closed, such Person shall
be deemed to have become the holder of such shares on the next succeeding date
on which such stock transfer books are open.  The Company will not close such
stock transfer books at any one time for a period longer than 20 days.
 
3

--------------------------------------------------------------------------------


 
3.           Adjustments in Warrant Shares; Fractional Shares
 
3.1           Anti-Dilution Provisions. The number of Warrant Shares which may
be purchased upon the exercise of a Warrant shall be subject to change or
adjustment as follows:
 
3.1.1                      Stock Dividends – Subdivisions, Combinations.  In
case the Company shall (i) pay a dividend on the Common Stock in shares of
Common Stock (or securities convertible into, exchangeable for or otherwise
entitling the registered holder to receive Common Stock), (ii) subdivide the
outstanding Common Stock into a greater number of shares of Common Stock or
(iii) combine the outstanding Common Stock into a smaller number of shares of
Common Stock, the number of shares of Warrant Shares purchasable upon exercise
of any Warrant immediately prior to the record date fixing shareholders to be
affected by such event shall be adjusted so that the Registered Holder shall
thereafter be entitled to receive that kind and number of Warrant shares or
other securities of the Company that the Registered Holder would have owned or
have been entitled to receive after the happening of any of the events described
above, had the Warrant been exercised immediately prior to the happening of such
event or any record date with respect thereto.  An adjustment made pursuant to
this Section 3.1.1 shall become effective (x) immediately after the record date
in the case of a dividend and (y) immediately after the effective date in the
case of a subdivision or combination.  If the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend or other distribution, and shall thereafter and before the distribution
to shareholders thereof legally abandon its plan to pay or deliver such dividend
or distribution, then thereafter no adjustment in the number of Warrant Shares
issuable upon exercise of a Warrant then in effect shall be required by reason
of the taking of such record.  No adjustment shall be made under this
Section 3.1.1 unless such adjustment would require an increase or decrease of at
least one percent in the number of shares of Common Stock or other securities of
the Company that the Registered Holder would have owned or have been entitled to
receive had the Warrant been exercised, provided however, that any adjustments
which by reason of this sentence are not required to be made shall be carried
forward and taken into account in any subsequent adjustment, and all
calculations shall be made to the nearest one-hundredth of a share.
 
3.1.2                      Reorganization or Reclassification.
 
3.1.2.1                        In case of any capital reorganization or any
reclassification of the capital stock of the Company (whether pursuant to a
merger or consolidation, sale of substantially all of the assets or otherwise,
but excepting (i) the formation of a holding company owning all of the
outstanding Common Stock of the Company following such formation and (ii) a
change in the Company’s jurisdiction of organization), the successor or
purchasing corporation shall have the right to assume the Warrants, and in such
event would execute an agreement with the Company providing that after such
transaction each Warrant would thereafter be exercisable for the number of
shares of stock or other securities or property receivable upon such capital
reorganization or reclassification of capital stock, as the case may be, by a
holder of the number of shares of Common Stock into which the Warrant was
exercisable immediately prior to such capital reorganization or reclassification
of capital stock; and, in any case, appropriate adjustment shall be made in the
application of the provisions herein set forth with respect to the rights and
interests thereafter of the Registered Holder of any Warrant to the end that the
provisions set forth herein shall thereafter be applicable, as nearly as
reasonably may be, in relation to any shares of stock or other securities or
property thereafter deliverable upon the exercise of the Warrant.  Such
agreement shall provide for adjustments, which shall be as nearly equivalent as
may be practicable to the adjustments provided for in this Section 3.  The
provisions of this Section 3.1.2.1 shall similarly apply to successive
consolidation, mergers, sales or conveyances.
 
4

--------------------------------------------------------------------------------


 
3.1.2.2                       In the event that such successor corporation does
not execute such an agreement with the Company as provided in Section 3.1.2.1,
then as to outstanding Warrants, whether or not then otherwise exercisable, each
Registered Holder shall be entitled to exercise outstanding Warrants upon the
payment of the Exercise Price during a period of at least 30 days (or until the
Expiration Date, if earlier), which period terminates at least five days prior
to consummation of the transaction.  If Section 3.1.2.1 is not applicable and
Warrants are not exercised in accordance with this Section 3.1.2.2 before
consummation of the transaction then all Warrants not so exercised will be
cancelled and become null and void.
 
3.1.3                      Notice.  In the event that the Company shall propose
at any time to effect any transaction of the type described in Subsections 3.1.1
or 3.1.2 or take any similar extraordinary corporate action affecting the
Company’s capital stock (including but not limited to the transfer of
substantially all of our assets) during the time that Warrants are exercisable
or as a result of which the Warrants may become exercisable, then, in connection
with each such event, the Company shall send notice thereof to all Registered
Holders at least 20 days prior to the earlier of (i) the date on which such
event is to become effective, (ii) the record date for the shareholders affected
by such event, or (iii) the first date on which the Company intends to effect
any such transaction, in each case specifying in reasonable detail what the
transaction or event consists of and, if applicable, the aggregate amount or
value of any cash or property proposed to be distributed, paid, purchased or
received by the Company in connection therewith.
 
3.1.4                      Adjustment of Exercise Price.  The Exercise Price per
share of Common Stock purchasable upon exercise of any Warrant shall be subject
to adjustment from time to time as follows:  upon each adjustment of the number
of shares of Common Stock purchasable pursuant to Section 3.1, the Exercise
Price shall be reduced or increased, as the case may be, to a price determined
by dividing the aggregate Exercise Price of all Warrant Shares in effect prior
to such adjustment by the total maximum number of Warrant Shares purchasable
upon the exercise of all Warrants immediately after such adjustment.
 
3.2           Voluntary Adjustments by the Company.  The Company may at its
option, at any time during the term of the Warrants, reduce the then current
Exercise Price to any amount deemed appropriate by the Company’s board of
directors, approve additional exercise periods or extend the Expiration Date to
any time deemed appropriate by the Company’s board of directors.  In case of any
such adjustment, the terms of this Agreement shall apply from the date of such
adjustment according to the terms of such adjustment.
 
5

--------------------------------------------------------------------------------


 
3.3           Fractional Shares.  No fractional shares of Common Stock shall be
issued upon the exercise of any Warrant.  If any fraction of a share of Common
Stock would be issuable upon the exercise of a Warrant, the Company shall round
down the number of shares of Common Stock to be issued upon exercise of such
Warrant to the nearest lower whole number of shares of Common Stock. The Company
will repay a Warrant holder in cash for any fraction of a share of Common Stock
that would otherwise be issuable.
 
4.           Other Provisions Relating to the Rights of Registered Holders of
Warrants
 
4.1           Rights of Registered Holders.  Prior to the exercise of any
Warrant, a Registered Holder shall not, by virtue hereof, be entitled to any
rights of a shareholder of the Company including, without limitation, the right
to vote, to receive dividends or other distributions or to receive any notice of
meetings of shareholders or any notice of any proceedings of the Company, except
as may be specifically provided for herein.  The Company upon request of a
Registered Holder shall provide such Registered Holder with a copy of the
Company’s most recent annual report, including audited financial statements.
 
4.2           Assignment or Transfer.  A Warrant is transferable by the
Registered Holder thereof by surrendering for transfer at the office of Warrant
Agent, maintained for that purpose at 350 Indiana Street, Golden, CO, 80401 ,
the Warrant Certificate evidencing the Warrant and the Assignment Form, Duly
Endorsed, set forth on the Warrant Certificate.  Thereupon, one or more new
Warrant Certificates evidencing the transferred Warrants of authorized
denominations will be issued to the designated transferee or transferees, and,
if necessary, a new Warrant Certificate evidencing Warrants not transferred will
be issued to the original Registered Holder.
 
4.3           Loss of Warrant Certificates.  Upon receipt by the Company of
evidence satisfactory to it (in the exercise of its reasonable discretion) of
the loss, theft, destruction or mutilation of any Warrant Certificate, upon the
posting by the Registered Holder of a bond acceptable to Warrant Agent, and (in
the case of loss, theft or destruction) upon receipt by the Company of
reasonably satisfactory indemnification, and (in the case of mutilation) the
surrender and cancellation of the mutilated Warrant Certificate, the Company
shall execute and deliver, or shall instruct Warrant Agent to deliver, a new
Warrant Certificate of like tenor and date.  The provisions of this Section 4.3
are exclusive and shall preclude (to the extent lawful) all other rights or
remedies with respect to the replacement of mutilated, lost, stolen or destroyed
Warrant Certificates.
 
4.4           Reservation of Shares.  The Company agrees that at all times there
shall be reserved for issuance and delivery upon exercise of any Warrant such
number of its authorized but unissued shares of Common Stock or other securities
of the Company from time to time issuable upon exercise of the Warrants as will
be sufficient to permit the exercise in full of all the Warrants.  All such
shares shall be duly authorized and, when issued upon such exercise, shall be
validly issued, fully paid, free and clear of all liens, security interests and
charges.
 
4.5           Securities Laws.  The exercise of Warrants is prohibited unless
the issuance of the Common Stock has been registered or qualified under laws of
the state(s) where the shares are to be issued and delivered and federal law
unless there are exemptions available from such requirements.  Unless waived by
the Company, the date of exercise shall be deemed to be the date that all
conditions imposed under this Section 4.5, as well as all other conditions to
exercise hereunder, have been satisfied.  The Company will use its best efforts
to register the issuance of the Common Stock under state and/or federal law, if
required, before the Exercise Date.  If the issuance of the Common Stock is not
so registered by the Exercise Date, the exercise period shall be automatically
extended until the Common Stock is registered.
 
6

--------------------------------------------------------------------------------


 
5.           Concerning Warrant Agent and Other Matters
 
5.1           Payment of Taxes.  The Company will from time to time promptly pay
to Warrant Agent, or make provision satisfactory to Warrant Agent for the
payment of, all taxes and charges that may be imposed by the United States or
any State upon the Company or Warrant Agent upon the issuance or delivery of
shares of Common Stock upon the exercise of any Warrant, but the Company shall
not be obligated to pay any transfer taxes in respect of the Warrant or such
shares.
 
5.2           Resignation, Consolidation or Merger of Warrant Agent, and
Successor Warrant Agent.
 
5.2.1                      Warrant Agent may resign its duties and be discharged
from all further duties and liabilities hereunder after giving 30 days’ notice
in writing to the Company, except that such shorter notice may be given as the
Company shall, in writing, accept as sufficient.  If the office of Warrant Agent
becomes vacant by resignation or incapacity to act or otherwise, the Company
shall appoint in writing a new warrant agent.  If the Company shall fail to make
such appointment within a period of 30 days after it has been notified in
writing of such resignation or incapacity by the resigning or incapacitated
Warrant Agent or by a Registered Holder, then a Registered Holder may apply to
any court of competent jurisdiction in the State of California, County of San
Francisco, for the appointment of a new warrant agent.  Any new warrant agent
appointed hereunder shall execute, acknowledge and deliver to the former warrant
agent last in office and to the Company an instrument accepting such appointment
hereunder and thereupon such new warrant agent without any further act or deed
shall become vested with all the rights, powers, duties and responsibilities of
Warrant Agent hereunder with like effect as if it had been named as warrant
agent; but if for any reason it becomes necessary or expedient to have the
former warrant agent execute and deliver any further assurance, conveyance, act
or deed, the same shall be done at the expense of the Company and shall be
legally and validly executed and delivered by the former warrant agent.  Not
later than the effective date of any such appointment, the Company shall file
notice thereof with the former warrant agent and each transfer agent for the
Common Stock, and shall forthwith mail notice thereof to the Registered Holders
at their addresses as they appear on the registry books.  Failure to file or
mail such notice, or any defect therein, shall not affect the legality or
validity of the appointment of the successor warrant agent.
 
5.2.2                      Any Person into which Warrant Agent or any new
warrant agent may be merged or converted or with which it may be consolidated or
any Person resulting from any merger, conversion or consolidation to which
Warrant Agent, or any new warrant agent shall be a party, shall be the successor
warrant agent under this Agreement without any further act, provided that such
company would be eligible for appointment as a successor warrant agent under the
provisions of Section 5.2.1.
 
7

--------------------------------------------------------------------------------


 
5.2.3                      After the first year of this Agreement, the Company
may terminate and replace Warrant Agent upon 90 days written notice to Warrant
Agent, except that such shorter notice may be given as Warrant Agent shall, in
writing, accept as sufficient.
 
5.3           Fees and Expenses of Warrant Agent. The Company agrees that it
will (i) pay Warrant Agent reasonable remuneration for its services as warrant
agent hereunder and will reimburse Warrant Agent upon demand for all
expenditures that it may reasonably incur in the execution of its duties
hereunder; and (ii) perform, execute, acknowledge and deliver or cause to be
performed, executed, acknowledged and delivered all such further and other acts,
instruments and assurances as may reasonably be required by Warrant Agent for
the carrying out or performing by Warrant Agent of the provisions of this
Agreement.
 
5.4           Additional Provisions.
 
5.4.1                      Warrant Agent may consult with its legal counsel (who
may be legal counsel for the Company), and the opinion of such counsel shall be
full and complete authorization and protection to Warrant Agent as to any action
taken or omitted by it in good faith and in accordance with such opinion.
 
5.4.2                      Whenever in the performance of its duties under this
Agreement, Warrant Agent shall deem it necessary or desirable that any matter be
proved or established by the Company prior to taking or suffering any action
hereunder, such matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by a certificate or instrument signed by the Chief Executive Officer or
President or an Executive Vice President or Senior Vice President of the Company
and delivered to Warrant Agent; and such certificate or instrument shall be full
warrant to Warrant Agent for any action taken or suffered in good faith by
Warrant Agent under the provisions of this Agreement in reliance upon such
certificate or instrument; but in its discretion Warrant Agent may in lieu
thereof accept other evidence of such matter or may require such further or
additional evidence as it may deem reasonable.
 
5.4.3                      Warrant Agent shall be liable hereunder only for its
own gross negligence or willful misconduct.
 
5.4.4                      Warrant Agent shall not be liable for or by reason of
any of the statements of fact or recitals contained in this Agreement or in the
Warrant Certificates (except its countersignature thereof) or be required to
verify the same, but all such statements and recitals are and shall be deemed to
have been made by the Company only.
 
5.5           Acceptance of Agency. Warrant Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions set forth herein.
 
5.6           Modification of Agreement.  Notwithstanding the provisions of
Section 6.2, Warrant Agent may, without the consent or concurrence of any
Registered Holder by supplemental agreement or otherwise, concur with the
Company in making any changes or corrections in this Agreement that they shall
have been advised by counsel are required to cure any ambiguity or to correct
any defective or inconsistent provision or clerical omission or mistake or
manifest error herein contained.
 
8

--------------------------------------------------------------------------------


 
5.7           Successors.  All the covenants and provisions of this Agreement by
or for the benefit of the Company shall bind and inure to the benefit of its
successors and assigns.
 
5.8           Persons Having Rights Under this Agreement.
 
5.8.1                      Nothing in this Agreement expressed and nothing that
may be implied from any of the provisions hereof is intended, or shall be
construed, to confer upon, or give to, any Person other than the Company,
Warrant Agent and the Registered Holders any right, remedy or claim under or by
reason of this Agreement or of any covenant, condition, stipulation, promise or
agreement hereof and all covenants, conditions, stipulations, promises and
agreements contained in this Agreement shall be for the sole and exclusive
benefit of the Company and Warrant Agent and their successors and of the
Registered Holders.
 
5.8.2                      The Company, Warrant Agent and any transfer agent and
registrar for the Common Stock may deem and treat the Person in whose name any
Warrant Certificate shall be registered upon the books of the Company as the
absolute owner of such Warrant Certificate (notwithstanding any notation of
ownership or other writing thereon made by anyone other than the Company or
Warrant Agent) for all purposes; and neither the Company nor Warrant Agent or
any transfer agent or registrar of the Common Stock shall be affected by a
notice to the contrary.
 
6.           Indemnification.
 
6.1           The Company shall indemnify and hold Warrant Agent harmless
against all losses, claims, damages, liabilities, costs and expenses (including
reasonable fees and disbursements of legal counsel) which Warrant Agent may
incur or become subject to arising from or out of any claim or liability
resulting from actions taken as Warrant Agent pursuant to this Agreement;
provided, however, that indemnity does not extend to, and Warrant Agent will not
be indemnified or held harmless with respect to, such losses, claims, damages,
liabilities, costs and expenses incurred or suffered by Warrant Agent as a
result, or arising out, of Warrant Agent’s gross negligence, misconduct, bad
faith or breach of this Agreement.  In connection therewith (i) in no case will
the Company be liable with respect to any claim against Warrant Agent unless
Warrant Agent notifies the Company in writing of the assertion of a claim
against Warrant Agent or of any action commenced against Warrant Agent, promptly
after Warrant Agent has notice of any such assertion of a claim or has been
served with the summons or other first legal process giving information as to
the nature and basis of the claim; (ii) the Company will be entitled to
participate at its own expense in the defense of any suit brought to enforce any
such claim and, if the Company so elects, it will assume the defense of any such
suit, in which event the Company will not thereafter be liable for the fees and
expenses of any additional counsel that Warrant Agent may retain so long as the
Company retains counsel reasonably satisfactory to Warrant Agent, in the
exercise of Warrant Agent’s reasonable judgment, to defend such suit; and
(iii) Warrant Agent agrees not to settle any litigation in connection with any
claim or liability with respect to which it may seek indemnification from the
Company without the prior written consent of the Company.  No indemnification
shall be permitted hereunder that would be prohibited pursuant to the provisions
of Part 359 of the Federal Deposit Insurance Corporation’s regulations.
 
9

--------------------------------------------------------------------------------


 
6.2           Warrant Agent will be protected and will incur no liability for or
with respect to any action taken, suffered or omitted by it without gross
negligence and in good faith in connection with its administration of this
Agreement in reliance upon any instrument of assignment or transfer, power of
attorney, endorsement, affidavit letter, notice, direction, consent,
certificate, statement or other paper or document reasonably believed by it to
be genuine and to be signed, executed and, where necessary, verified or
acknowledged by the proper person or persons.
 
6.3           Notwithstanding anything to the contrary herein, in no event will
either party be liable to the other for special, indirect or consequential loss
or damage of any kind whatsoever (including but not limited to lost profits),
even if the party has been advised of the likelihood of such loss or damage and
regardless of the form of action.
 
7.           General Provisions.
 
7.1           Notices.  Unless otherwise specifically permitted by this
Agreement, all notices or other communications required or permitted under this
Agreement between Warrant Agent and the Company shall be in writing, and shall
be personally delivered or sent by registered or certified mail, postage
prepaid, return receipt requested, or sent by facsimile, provided that the
facsimile cover sheet contains a notation of the date and time of transmission,
and shall be deemed received:  (i) if personally delivered, upon the date of
delivery to the address of the person to receive such notice, (ii) if mailed in
accordance with the provisions of this Section 7.1, two (2) Business Days after
the date placed in the United States mail, (iii) if mailed other than in
accordance with the provisions of this Section 7.1 or mailed from outside the
United States, upon the date of delivery to the address of the person to receive
such notice or (iv) if given by facsimile, when sent with confirmation of
receipt.  Notices shall be given at the following addresses:
 
If to the Company:
 
Belvedere SoCal
One Maritime Plaza, Suite 825
San Francisco, CA  94111
Attention:  Jae Lim
Facsimile:  (415) 434-9918
With a copy to:
 
Reitner, Stuart & Moore
1319 Marsh Street
San Luis Obispo, Ca 93401
Attention:  John Stuart, Esq.
Facsimile:  (805) 545-8599
   
If to Warrant Agent:
Computershare, Inc.
350 Indiana Street, Suite 800
Golden, CO  080401
 
Attention:  Corporate Actions
Facsimile: 303-262-0609
 
 

 
10

--------------------------------------------------------------------------------


 
7.2           Complete Agreement; Modifications.  This Agreement, together with
its exhibits, (i) constitute the parties’ entire agreement, including all terms,
conditions, definitions, warranties, representations and covenants, with respect
to the subject matter hereof, (ii) merge all prior discussions and negotiations
between the parties as to the subject matter hereof, and (iii) supersede and
replace all terms, conditions, definitions, warranties, representations,
covenants, agreements, promises and understandings, whether oral or written,
with respect to the subject matter hereof.  Any provision of this Agreement may
be amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by a majority in interest of all Registered
Holders and the Company, or in the case of a waiver, by the party against whom
the waiver is to be effective.  No failure or delay by either party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies by law.  Any amendment, alteration or
modification requiring the signature of more than one party may be signed in
counterparts.
 
7.3           Further Actions.  Each party agrees to perform any further acts
and execute and deliver any further documents reasonably necessary to carry out
the provisions of this Agreement.
 
7.4           Assignment.  No party may assign its rights under this Agreement
without the prior written consent of the other parties hereto.
 
7.5           Successors and Assigns.  Except as explicitly provided herein to
the contrary, this Agreement shall be binding upon and inure to the benefit of
the parties, their respective successors and permitted assigns.
 
7.6           Severability.  If any portion of this Agreement shall be held by a
court of competent jurisdiction to be invalid, void or otherwise unenforceable,
the remaining provisions shall remain enforceable to the fullest extent
permitted by law if enforcement would not frustrate the overall intent of the
parties (as such intent is manifested by all provisions of this Agreement,
including such invalid, void or otherwise unenforceable portion).
 
7.7           Extension Not a Waiver.  No delay or omission in the exercise of
any power, remedy or right herein provided or otherwise available to any party
shall impair or affect the right of such party thereafter to exercise the
same.  Any extension of time or other indulgence granted to a party hereunder
shall not otherwise alter or affect any power, remedy or right of any other
party, or the obligations of the party to whom such extension or indulgence is
granted, except as specifically waived.
 
7.8           Time of Essence.  Time is of the essence of each and every term,
condition, obligation and provision hereof.
 
7.9           No Third Party Beneficiaries.  Subject to Section 5.8, this
Agreement and each and every provision hereof is for the exclusive benefit of
the parties hereto and not for the benefit of any third party.
 
7.10          Attorneys’ Fees.  Should any litigation (including any proceedings
in a bankruptcy court) or arbitration be commenced between the parties hereto or
their representatives concerning any provision of this Agreement or the rights
and duties of any person or entity hereunder, the party or parties prevailing in
such litigation or arbitration shall be entitled, in addition to such other
relief as may be granted, to the attorneys’ fees and court or arbitration costs
incurred by reason of such litigation or arbitration, including attorneys’ and
experts’ fees incurred in preparation for or investigation of any matter
relating to such litigation or arbitration.
 
11

--------------------------------------------------------------------------------


 
7.11         Headings.  The headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit or extend or interpret the
scope of this Agreement or of any particular provision hereof.
 
7.12         References.  A reference to a particular section of this Agreement
shall be deemed to include references to all subordinate sections, if any.
 
7.13         Counterparts.  This Agreement may be signed in multiple
counterparts with the same force and effect as if all original signatures
appeared on one copy; and in the event this Agreement is signed in counterparts,
each counterpart shall be deemed an original and all of the counterparts shall
be deemed to be one agreement.
 
7.14         Applicable Law.  This Agreement shall be construed in accordance
with, and governed by, the laws of the State of California.  Any action on this
Agreement may only be brought in a court of competent jurisdiction in the County
of San Francisco, State of California and the parties consent to such exclusive
jurisdiction.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 
Belvedere SoCal
 
Computershare Trust Company, N.A. and Computershare, Inc.,
on behalf of both entities
 
By:
/s/  Alison Davis
 
By:  
/s/ Kellie Gwinn Its:
Chief Executive
Officer                                                                
 
Its:
Vice President


 
 
12 

--------------------------------------------------------------------------------

 

EXHIBIT 1


No. W.____                      Definitive Warrant Certificate to Purchase
Warrant Shares as herein described.


BELVEDERE SOCAL
COMMON STOCK PURCHASE WARRANT


Exercisable only between November 23, 2007 and November 23, 2017
Void After November 23, 2017


Capitalized terms used but not defined herein have the meaning assigned to them
in the Warrant Agreement dated as of November 20, 2007 between Belvedere SoCal
(the “Company”) and Computershare, Inc.  (the “Warrant Agreement”).
 
This certifies that ___________________________________________ (the “Registered
Holder”), will be entitled to purchase, at any time on or after November 23,
2007 and on or before November 23, 2017, Warrant Shares, with each Warrant Share
consisting of one share of fully paid Common Stock, no par value, of the
Company, as such Common Stock is constituted at the date of this Warrant
Certificate (but the shares included in a Warrant Share may be adjusted from
time to time as stated below), at the price of $0.01 per Warrant Share, by
surrendering this Warrant Certificate, with the purchase form on the back hereof
duly executed, at the office of Warrant Agent, in 350 Indiana Street, Golden,
CO, 80401, and by paying in full, as provided in the Warrant Agreement, the
Exercise Price for the Warrant Shares as to which this Warrant Certificate is
exercised, and upon compliance with and subject to the conditions set forth
herein and in the Warrant Agreement.  No such purchase may consist of a number
of Warrant Shares less than 100; provided, however, that if the total number of
Warrant Shares set forth on this Warrant Certificate is less than 100, then such
purchase must be for such total number.  Each Warrant is detachable, and may be
transferred separately, from any shares of the Company’s common stock owned by
the Registered Holder.
 
The Warrants evidenced by this Warrant Certificate may not be exercised unless
Warrant Agent has countersigned this Warrant Certificate.  Upon any exercise of
fewer than all of the Warrants evidenced by this Warrant Certificate, there
shall be issued to the Registered Holder a new Warrant Certificate evidencing
the Warrants not exercised.  Upon certain events provided for in the Warrant
Agreement (which provisions are set forth on the back of this Warrant
Certificate) the shares of Common Stock included in a Warrant Share and the
Exercise Price may be adjusted as therein provided.  The term “Warrant Share”
refers to such shares as so adjusted from time to time.  No fractional shares
will be issued upon the exercise of rights to purchase hereunder.  If any
fraction of a share of Common Stock would be issuable upon the exercise of any
of the Warrants evidenced hereby, the Company shall round the number of shares
of Common Stock to be issued on such exercise to the nearest lower whole number
of shares of Common Stock.
 
This Warrant Certificate is issued under and in accordance with the Warrant
Agreement and is subject to the terms and provisions contained therein.  The
Registered Holder of this Warrant Certificate consents to all of such terms and
provisions by acceptance of this Warrant Certificate.  Copies of the Warrant
Agreement are on file at the above-mentioned office of Warrant Agent.
 
This Warrant Certificate is transferable by the Registered Holder upon surrender
of this Warrant Certificate for transfer at the office of Warrant Agent
maintained for that purpose in Glendale, California, Duly Endorsed by, or
accompanied by a written instrument of transfer in form satisfactory to the
Company and Warrant Agent, duly executed by the Registered Holder or such
Registered Holder’s attorney duly authorized in writing.  Upon such surrender
and compliance (if applicable), one or more new Warrant Certificates of
authorized denominations will be issued to the designated transferee or
transferee.  The Company and Warrant Agent and all transfer agents and
registrars for the Common Stock may deem and treat the Registered Holder as the
absolute owner of this Warrant Certificate for all purposes, and neither the
Company, Warrant Agent nor any such transfer agent or registrar shall be
affected by any notice to the contrary.
 
This Warrant Certificate shall not entitle the Registered Holder to any of the
rights of a shareholder of the Company including, without limitation, the right
to vote, to receive dividends and other distributions, to exercise any
preemptive right, or to receive any notice of, or to attend, meetings of
shareholders or any other proceedings of the Company.  This Warrant Certificate
shall be void and all rights represented hereby shall cease unless exercised on
or before November 23, 2017 and otherwise in accordance with the terms of the
Warrant Agreement.
 
Dated as of  November 23, 2007
Belvedere SoCal
 
 
By:
     
Alison Davis, President
        By:
 
   
Alison Davis, Secretary

 
Countersigned:
 
Computershare Inc.
Warrant Agent
 
  By:       
Authorized Signature
 


FORM OF WARRANT CERTIFICATE
 
 

--------------------------------------------------------------------------------

 

[REVERSE SIDE OF WARRANT CERTIFICATE]


The text of Section 3 of the Warrant Agreement is set forth below.
 
3.           Adjustments in Warrant Shares; Fractional Shares
 
3.1           Anti-Dilution Provisions. The number of Warrant Shares which may
be purchased upon the exercise of a Warrant shall be subject to change or
adjustment as follows:
 
3.1.1           Stock Dividends – Subdivisions, Combinations.  In case the
Company shall (i) pay a dividend on the Common Stock in shares of Common Stock
(or securities convertible into, exchangeable for or otherwise entitling the
registered holder to receive Common Stock), (ii) subdivide the outstanding
Common Stock into a greater number of shares of Common Stock or (iii) combine
the outstanding Common Stock into a smaller number of shares of Common Stock,
the number of shares of Warrant Shares purchasable upon exercise of any Warrant
immediately prior to the record date fixing shareholders to be affected by such
event shall be adjusted so that the Registered Holder shall thereafter be
entitled to receive that kind and number of Warrant shares or other securities
of the Company that the Registered Holder would have owned or have been entitled
to receive after the happening of any of the events described above, had the
Warrant been exercised immediately prior to the happening of such event or any
record date with respect thereto.  An adjustment made pursuant to this
Section 3.1.1 shall become effective (x) immediately after the record date in
the case of a dividend and (y) immediately after the effective date in the case
of a subdivision or combination.  If the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them to receive a
dividend or other distribution, and shall thereafter and before the distribution
to shareholders thereof legally abandon its plan to pay or deliver such dividend
or distribution, then thereafter no adjustment in the number of Warrant Shares
issuable upon exercise of a Warrant then in effect shall be required by reason
of the taking of such record.  No adjustment shall be made under this
Section 3.1.1 unless such adjustment would require an increase or decrease of at
least one percent in the number of shares of Common Stock or other securities of
the Company that the Registered Holder would have owned or have been entitled to
receive had the Warrant been exercised, provided however, that any adjustments
which by reason of this sentence are not required to be made shall be carried
forward and taken into account in any subsequent adjustment, and all
calculations shall be made to the nearest one-hundredth of a share.
 
3.1.2           Reorganization or Reclassification.
 
3.1.2.1           In case of any capital reorganization or any reclassification
of the capital stock of the Company (whether pursuant to a merger or
consolidation, sale of substantially all of the assets or otherwise, but
excepting (i) the formation of a holding company owning all of the outstanding
Common Stock of the Company following such formation and (ii) a change in the
Company’s jurisdiction of organization), the successor or purchasing corporation
shall have the right to assume the Warrants, and in such event would execute an
agreement with the Company providing that after such transaction each Warrant
would thereafter be exercisable for the number of shares of stock or other
securities or property receivable upon such capital reorganization or
reclassification of capital stock, as the case may be, by a holder of the number
of shares of Common Stock into which the Warrant was exercisable immediately
prior to such capital reorganization or reclassification of capital stock; and,
in any case, appropriate adjustment shall be made in the application of the
provisions herein set forth with respect to the rights and interests thereafter
of the Registered Holder of any Warrant to the end that the provisions set forth
herein shall thereafter be applicable, as nearly as reasonably may be, in
relation to any shares of stock or other securities or property thereafter
deliverable upon the exercise of the Warrant.  Such agreement shall provide for
adjustments, which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 3.  The provisions of this
Section 3.1.2.1 shall similarly apply to successive consolidation, mergers,
sales or conveyances.
 
3.1.2.2           In the event that such successor corporation does not execute
such an agreement with the Company as provided in Section 3.1.2.1, then as to
outstanding Warrants, whether or not then otherwise exercisable, each Registered
Holder shall be entitled to exercise outstanding Warrants upon the payment of
the Exercise Price during a period of at least 30 days (or until the Expiration
Date, if earlier), which period terminates at least five days prior to
consummation of the transaction.  If Section 3.1.2.1 is not applicable and
Warrants are not exercised in accordance with this Section 3.1.2.2 before
consummation of the transaction then all Warrants not so exercised will be
cancelled and become null and void.
 
3.1.3           Notice.  In the event that the Company shall propose at any time
to effect any transaction of the type described in Subsections 3.1.1 or 3.1.2 or
take any similar extraordinary corporate action affecting the Company’s capital
stock (including but not limited to the transfer of substantially all of our
assets) during the time that Warrants are exercisable or as a result of which
the Warrants may become exercisable, then, in connection with each such event,
the Company shall send notice thereof to all Registered Holders at least 20 days
prior to the earlier of (i) the date on which such event is to become effective,
(ii) the record date for the shareholders affected by such event, or (iii) the
first date on which the Company intends to effect any such transaction, in each
case specifying in reasonable detail what the transaction or event consists of
and, if applicable, the aggregate amount or value of any cash or property
proposed to be distributed, paid, purchased or received by the Company in
connection therewith.
 
3.1.4           Adjustment of Exercise Price.  The Exercise Price per share of
Common Stock purchasable upon exercise of any Warrant shall be subject to
adjustment from time to time as follows:  upon each adjustment of the number of
shares of Common Stock purchasable pursuant to Section 3.1, the Exercise Price
shall be reduced or increased, as the case may be, to a price determined by
dividing the aggregate Exercise Price of all Warrant Shares in effect prior to
such adjustment by the total maximum number of Warrant Shares purchasable upon
the exercise of all Warrants immediately after such adjustment.
 
3.2           Voluntary Adjustments by the Company.  The Company may at its
option, at any time during the term of the Warrants, reduce the then current
Exercise Price to any amount deemed appropriate by the Company’s board of
directors, approve additional exercise periods or extend the Expiration Date to
any time deemed appropriate by the Company’s board of directors.  In case of any
such adjustment, the terms of this Agreement shall apply from the date of such
adjustment according to the terms of such adjustment.
 
3.3           Fractional Shares.  No fractional shares of Common Stock shall be
issued upon the exercise of any Warrant.  If any fraction of a share of Common
Stock would be issuable upon the exercise of a Warrant, the Company shall round
down the number of shares of Common Stock to be issued upon exercise of such
Warrant to the nearest lower whole number of shares of Common Stock. The Company
will repay a Warrant holder in cash for any fraction of a share of Common Stock
that would otherwise be issuable.
 

REVERSE SIDE OF WARRANT CERTIFICATE
 
 

--------------------------------------------------------------------------------

 

EXERCISE SUBSCRIPTION FORM


To Be Executed by the Registered Holder
Desiring to Exercise the Warrants of
Belvedere SoCal




Capitalized terms used but not defined herein shall have the meaning assigned to
them in the within Warrant Certificate and in the Warrant Agreement between
Belvedere SoCal (the “Company”) and Computershare, Inc, and its subsidiary,
Computershare Trust Company, N.A. dated as of November 23, 2007.
 
The undersigned Registered Holder hereby exercises _________ Warrants evidencing
the right to purchase shares of the Common Stock covered by the within Warrant
Certificate, according to the conditions thereof.
 
The undersigned Registered Holder herewith makes payment in full of the Exercise
Price on such shares of $___________________ by certified or official bank check
or bank cashier’s check payable to the order of the Company, or by any
combination thereof.
 
Check the box below if the Registered Holder is exercising fewer than all of the
Warrants evidenced by the within Warrant Certificate:
 
 o The Undersigned Registered Holder has hereby exercised fewer than all the
Warrants evidenced by the within Warrant Certificate and, therefore, requests
that a new Warrant Certificate evidencing the remaining Warrants evidenced by
the within Warrant Certificate be issued in the name of and delivered to the
Registered Holder.
 
NOTE:  EXERCISE MAY BE MADE FOR A MINIMUM OF THE LESSER OF 100 SHARES OR THE
FULL NUMBER OF SHARES AS TO WHICH EXERCISE MAY BE MADE UNDER THIS WARRANT
CERTIFICATE.
 
Dated:
 
Registered Holder Signature 
     
Name: 
     
Title (if any) 
     
Address: 
         



 





EXERCISE FORM
 
 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM


To Be Executed by the Registered Holder Desiring to Effect a Transfer of the
Warrants of
Belvedere SoCal


The following abbreviations, when used in the inscription on the face of this
certificate, shall be construed as though they were written out in full
according to applicable laws or regulations.
 
TEN COM
TEN ENT
JT TEN 
–
–
–
as tenants in common
as tenants by the entireties
as joint tenants with right
of survivorship and not
as tenants in common
UNIF GIFT MIN ACT  –    
__________Custodian __________
(Cust)                               (Minor)
under the Uniform Gifts to Minors
Act ______________________
                      (State)



Additional abbreviations may also be used, though not in the above list.


FOR VALUE RECEIVED, in accordance with the Warrant Agreement between Belvedere
SoCal and Computershare, Inc, and its subsidiary, Computershare Trust Company,
N.A. dated as of November 23, 2007., and the Securities Act of 1933, as amended,
if applicable, the undersigned hereby sells, assigns and transfers unto the
person named below the right to purchase ____________ Warrant Shares evidenced
by the within Warrant Certificate, and does hereby irrevocably constitute and
appoint__________________________, as attorney to transfer the said right on the
books of the Company with full power of substitution.
 
Transferee Name    
 
 
Address    
 
       



Dated:
_______________
Registered Holder Signature 
     
Name: 
     
Title (if any) 
     
Address: 
         

 

--------------------------------------------------------------------------------

NOTICE:  The signature to this assignment must correspond with the name as
written upon the face of the within Warrant Certificate in every particular,
without alteration or enlargement or any change whatsoever.
 
Signature(s) Guaranteed


By: __________________________________________
 
Pursuant to Rule 17Ad-15 of the Securities Exchange Act of 1934, an eligible
guarantor institution (banks, stockbrokers, savings and loan associations and
credit unions with membership in an approved signature guarantee medallion
program) must guarantee the signature(s).
 

 




ASSIGNMENT FORM


--------------------------------------------------------------------------------